Citation Nr: 0001679	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  97-31 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to an increased original evaluation for 
posttraumatic stress disorder (PTSD), currently evaluated as 
70 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1973.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 1997 from the Atlanta, Georgia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied, in pertinent part, service connection for 
back and bilateral knee disorders and granted service 
connection for PTSD and assigned a 50 percent evaluation 
thereto.  While the appeal was pending, the RO granted an 
increased evaluation to 70 percent for the veteran's PTSD, 
effective the date of the original claim in March 1997.

The Board observes that the issues concerning entitlement to 
service connection for a back disorder and bilateral knee 
disorders have been incorrectly certified to be whether new 
and material evidence has been submitted to reopen these 
claims.  There is no final decision regarding these issues, 
as the veteran has appealed the original rating decision of 
July 1997, which denied these particular issues.
 
The Board notes that the veteran, through his 
representative's brief of December 1999, which alleges the 
veteran to be unable to retain gainful employment due to 
PTSD, has essentially filed a claim for entitlement to total 
disability rating based on  individual unemployability due to 
service-connected disability.  This matter is referred to the 
RO for further development.

The issue concerning entitlement to an increased evaluation 
for PTSD will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  No medical evidence has been submitted to show that the 
veteran is suffering from a back disorder or bilateral knee 
disorder, which began during active duty or is otherwise 
casually or etiologically related to service.

2.  The veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims for service connection for back and bilateral knee 
disorders are plausible.


CONCLUSION OF LAW

The claims of entitlement to service connection for back and 
bilateral knee disorders are not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he is entitled to 
service connection for back and bilateral knee disorders.  He 
asserts that multiple parachute jumps caused injuries that 
have resulted in back and bilateral knee disabilities.

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78  (1990).  If a claim is not 
well-grounded, then the appeal fails and there is no further 
duty to assist in developing facts pertinent to the claim 
since such development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).

In order for a claim to be well grounded, there must first be 
competent medical evidence of a current disability; second, 
there must be an incurrence or aggravation of a disease or 
injury in service shown in either competent lay or medical 
evidence; third, there must be competent medical evidence 
showing a nexus between the current disability and the in-
service incurrence or aggravation of a disease or injury.  
Caluza v. Brown 7 Vet. App. 498 (1995).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  There are some disabilities, 
including arthritis, where service connection may be presumed 
if the disorder is manifested to a degree of 10 percent 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  In addition, service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

A veteran has, by statute, the duty to submit evidence that a 
claim is well-grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet. App. 609  (1992).  Evidentiary 
assertions by the veteran must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible.  See King v. Brown, 5 Vet. App. 19 (1993).  In 
this case, the assertions are beyond the competence of the 
appellant or are inherently incredible when viewed in the 
context of the total record.

The report of the veteran's January 1970 enlistment 
examination is negative for findings of back or knee trouble, 
with the accompanying report of medical history of January 
1970 negative for complaints of back or knee problems.  
Service medical records reveal that he was treated for 
malaria in June 1971 and had complaints associated with this 
illness that included backaches.  The veteran was also 
treated in 1971 for a left leg infection, diagnosed as 
cellulitis and a leg ulcer, and in August 1971, the veteran 
claimed that he had trouble with the infection after a jump. 
No complaints of an orthopedic nature regarding either knee 
or back were reported in the service medical records, and the 
report from a January 1973 separation examination was 
negative for musculoskeletal abnormalities.  

The report from a March 1973 VA examination included an 
examination of the left leg for recurrent cellulitis, and 
noted on X-ray examination of the left leg, from the knee to 
the ankle, no bone or joint abnormality.  Other 
musculoskeletal findings included findings on spinal 
examination of a straight spine, pelvis was level and flexion 
of the thighs upon the abdomen in a lying position caused no 
distress over the sacroiliac joint.

Evidence of back and knee complaints were first shown in VA 
treatment records from 1997.  In April 1997, he was seen for 
complaints of bilateral knee pain, and was assessed with 
arthralgia.  X-rays from April 1997 yielded no significant 
abnormality.  In June 1997, he was seen for complaints of 
instability of the right knee, causing him to fall down some 
stairs.  X-rays from June 1997 showed mild degenerative joint 
disease of the right knee and normal lumbosacral spine.  
Magnetic resonance imaging (MRI) of the left leg from June 
1997 showed no bone abnormality.

VA examination a June 1997 revealed no evidence of deformity, 
swelling, redness or tenderness on examination of the knees.   
Both knees measured 16 inches in circumference and he could 
flex them 140 inches and extend them to 0 degrees.  The 
examination of the lumbar spine showed no deformity or spasm.  
He could flex it to 90 degrees, extend it to 30 degrees, bend 
at the right and left 30 degrees and rotate it to the left 
and right to 60 degrees.  He could cross his legs normally 
and hold each leg at 40 degrees for 5 seconds.  He claimed 
that raising both legs in flexion position caused some low 
back pain.  Pressure over the spine was not remarkable 
however.  He could squat and rise normally and stand on each 
foot and walk on tiptoes without difficulty.  X-ray study of 
the lumbar spine was normal.  
X-ray study of the right knee yielded a finding of mild 
degenerative joint disease (DJD).  The diagnoses rendered 
included low back pain with normal lumbosacral X-ray and DJD, 
right knee with no functional disability. 

VA treatment records from August 1997 noted a history of 
impact irritation of the back and bilateral knees as a 
paratrooper, with current complaints of chronic back and 
bilateral knee pain.  The veteran was noted to have chronic 
lower back pain, with X-ray study showing no abnormality.  He 
treated his complaints of back and knee pain with steroid 
blocks and also was prescribed exercises.  In November 1997, 
he was assessed with arthralgia, left knee.  X-ray study in 
November 1997 of the left tibia and fibula was normal.  VA 
treatment records from 1998 continued to show complaints of 
joints aching, including his back and knees, as noted in 
records from July and August 1998.  

Upon review of the evidence, the Board finds that claims for 
service connection for back and knee disorders are not well 
grounded.  Service medical records do not document treatment 
for, or diagnosis of, any orthopedic injuries or diseases of 
the knees or back.  However, it is undisputed that the 
veteran was a parachutist inservice.  It is also undisputed 
that the veteran was treated for persistent left leg ulcers, 
for which he is noted to already be service connected, but 
that no bone or joint damage has been shown to have resulted 
from this.  There is also no evidence of arthritis shown to 
be manifest within one year of his discharge from active duty 
in January 1973.  The veteran filed his original claim for VA 
disability compensation benefits over twenty five later, in 
March 1997.  Although the history of his parachuting has been 
noted, both in the June 1997 VA examination, and in the VA 
treatment records from August 1997, there is not currently of 
record any competent medical opinion linking the veteran's 
knee and back complaints to his parachuting inservice or to 
any other hardship, disease or injury he suffered inservice.  

As previously pointed out, all three prongs of Caluza, supra, 
must be satisfied in order for a well-grounded claim to 
exist.  Thus, the second requirement for well groundedness 
under Caluza, supra, requiring incurrence or aggravation of a 
disease or injury in service shown in either competent lay or 
medical evidence, has not been met.  Nor has the third 
requirement been met, as the record lacks competent medical 
evidence showing a nexus between any current low back 
disorder or knee disorder and service.  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69, 75 (1995).  Nevertheless, 
where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is required.  Grottveit at 
93.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to an in-service 
injury or treatment.  See Espiritu v. Derwinski, 2 Vet. App. 
494, 494 (1992).

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of well-grounded claims for service connection for back and 
bilateral knee disorders, as imposed by 38 U.S.C.A. 
§ 5107(a).  The claims, therefore, must be denied.  And since 
the veteran has failed to present well grounded claims for 
service connection for the claimed disorders, VA has no duty 
to assist him in the development of facts pertaining to the 
claims. 

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet.App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in the statement of the case.  The 
discussion above informs the appellant of the types of 
evidence lacking, and which he should submit for a well 
grounded claim.  Unlike the situation in Robinette, the 
appellant has not put VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
might make the claim well grounded.


ORDER

The claims for service connection for back and bilateral knee 
disorders are denied as not well grounded.  


REMAND

The veteran contends in essence, that he is entitled to an 
increased evaluation for his PTSD. 

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has claimed that the disability has 
worsened since it was last rated; medical evidence has been 
submitted which the veteran's believes supports his 
contentions.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).  VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999).

The Board observes that this claim was filed in March 1997, 
subsequent to the regulations pertaining to rating 
psychiatric disabilities having been revised effective 
November 1996.

Upon review of the evidence, the Board finds that further 
development is necessary in order to properly adjudicate this 
claim.  Specifically, the Board finds that the most recent VA 
examination for rating purposes was conducted in June 1997.  
Subsequent to this examination, the veteran is shown to have 
been hospitalized in November 1998 for an industrial accident 
apparently caused by his PTSD symptoms.  Specifically, the 
November 1998 hospital treatment records reveal that the 
veteran jumped into a lime pit at work when he heard the 
whistle blow, and that this caused third degree burns to his 
legs.  The November 1998 treatment records observed the 
veteran to be very visibly shaking during mental status 
examination, although this decreased with treatment.  He was 
discharged a few days later, since he was not a danger to 
himself or others, but his prognosis was guarded.  Subsequent 
treatment notes include a handwritten statement dated in 
March 1999 from his physician asserting that the veteran's 
PTSD symptoms are of such severity that they totally impair 
his ability to interact with others and totally impair him 
from holding a job. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the fulfillment of the statutory duty 
to assist includes the conduct of a through and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In view of 
the evidence which appears to show an acute exacerbation of 
his symptoms in November 1998, resulting in physical injury, 
and in view of the March 1999 physician's statement, 
essentially asserting total social and industrial impairment, 
another examination is warranted to determine whether the 
veteran's PTSD symptoms do result in total occupational and 
social impairment within the meaning of the revised VA 
General Rating Formula for Mental Disorders (38 C.F.R. § 
4.130 (1999).  

In view of the foregoing, further appellate consideration 
will be deferred, and the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all medical care 
providers who treated the veteran for 
PTSD, the records of which are not 
already associated with the claims file.  
After securing the necessary release, the 
RO should obtain these records.  All 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999).

2.  The veteran should be afforded a 
special VA psychiatric examination to 
determine the degree of severity of his 
service-connected PTSD.  The claims 
folder must be made available to the 
examiner prior to the examination so that 
he or she may review pertinent aspects of 
the veteran's history.  All clinical 
findings should be reported in detail.  
Such tests as the examining physician 
deems necessary should be performed.  The 
examiner should identify diagnostically 
all symptoms and clinical findings which 
are manifestations of the service-
connected PTSD and render an opinion for 
the record as to the degree to which 
those specific symptoms and findings 
affect the veteran's ability to establish 
and maintain effective and favorable 
relationships with people (social 
impairment), and the degree to which they 
affect his reliability, productivity, 
flexibility, and efficiency levels in 
performing occupational tasks (industrial 
impairment). See Massey v. Brown, 7 Vet. 
App. 204 (1994).

If possible, the examiner should make as 
detailed a distinction as possible 
between any social and industrial 
impairment stemming from the service-
connected PTSD and any nonservice-
connected psychiatric disability which 
may be present.

The examiner must be furnished a copy of 
the revised VA General Rating Formula for 
Mental Disorders (38 C.F.R. § 4.130 
(1999) and, on examination of the 
veteran, comment on the presence or 
absence of each symptom and clinical 
finding specified therein, and if 
present, the degree(s) of severity 
thereof.  Based upon a review of the 
record and the examination, the examiner 
should provide a Global Assessment of 
Functioning (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities, indicating the level 
of impairment produced by the service-
connected PTSD.  It is imperative that 
the examiner also provide a definition of 
the GAF score for purposes of due process 
under Thurber v. Brown, 5 Vet. App. 119 
(1993).

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
Specific attention is directed to the 
examination report. If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."). Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

5.  After the above actions have been 
completed, the RO should review the 
evidence and determine whether the 
veteran's claim may now be granted.  If 
the determination remains unfavorable to 
the veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, including the revised VA 
General Rating Formula for Mental 
Disorders 38 C.F.R. § 4.130 (1999).  This 
document should include detailed reasons 
and bases for the decisions reached.  The 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
completion of appellate consideration, if otherwise in order.  
The veteran need take no action until he is further informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 



